Citation Nr: 1207199	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-38 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disability. 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO in St. Petersburg, Florida. 

In a decision dated in April 2011, the Board granted the Veteran's claim for an initial compensable disability rating for a right knee disability for the period prior to February 17, 2010 and denied his request for rating in excess of 10 percent for the period from February 17, 2010.  The RO implemented the Board's decision granting a compensable rating from April 13, 2007, the date of the Veteran's claim.  Thus, the issue on appeal has been recharacterized to accurately reflect the current disability rating.  Following the Board's April 2011 decision, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and in October 2011, the Court granted a joint motion for remand for further development.   

Additionally, the Board notes that the Veteran was previously represented by the Disabled American Veterans (DAV) prior to his appeal to the Court.  

In a statement dated in June 2011, the Veteran's attorney asked that the RO reopen the claims for an ankle disability, bilateral hearing loss, and coronary artery disease.  The record shows that service connection for hearing loss and coronary artery disease was denied in October 2007, and that the Veteran was granted a 10 percent rating for a right ankle disability.  As such, the Board interprets the attorney's request a claim for an increased rating for a right ankle disorder and a petition to reopen the claim for service connection for hearing loss and coronary artery disease.  Those issues are referred to the AOJ for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the Court's October 2011 Order granting a joint remand, the Board hereby finds that further development is required. 

Specifically, the RO should request private treatment records from Dr. M. Robinson.  The Board notes that in April 2008, VA requested these records.  A review of the claims file reveals that in April 2008, the Saulzbacher Center (the private medical center at the address the Veteran provided for Dr. Robinson), responded to VA's request indicating that the Veteran had not received treatment there since 2004 and that his records were in storage.  The private medical center indicated that it would cost 20 dollars to retrieve the medical records from storage.  However, also in April 2008, the RO received records from the Veteran's Social Security Administration (SSA) claim, which contained Dr. Robinson's records that the Veteran's former attorney had submitted in support of the SSA claim.  The records also included one record regarding knee pain dated as recent as June 2004.  Despite the presence of these records, and the private medical center's letter that noted that the Veteran had not been seen since 2004, in accordance with the JMR, an additional request for any outstanding records from Dr. Robinson. (or the Saulzbacher Center) should be attempted.  If any negative response is received, such should be communicated to the Veteran and he should be informed that VA cannot pay to obtain private treatment records.  

Additionally, the Veteran has indicated that there are relevant VA treatment records that should be obtained.  All outstanding, pertinent VA outpatient treatment records should be obtained.  If any negative response is received, the RO should inform the Veteran of its attempts to obtain the records.  

Lastly, the JMR reported that it was unclear why the Board noted in its April 2011 decision that the Veteran had withdrawn his request for a hearing.  A review of the file reveals that in January 2011, the Veteran did, in fact, withdraw his request for a hearing.  Specifically, the notice withdrawing the hearing request came after several pieces of correspondence from the Veteran in which he indicated that due to his health, he would not be able to attend the Central Office hearing for which he had been scheduled in February 2011.  In his first communication, in November 2010, he suggested that given his health problems, it would be more convenient to attend a video hearing in Jacksonville, Florida.  Then, in January 2011, he submitted correspondence indicating that he wanted to have a telephone interview instead of traveling to Washington, D.C.  Next, also in January 2011, he submitted correspondence indicating that he wanted to have a video hearing in Jacksonville, Florida and not St. Petersburg, Florida.  Finally, in January 2011, he submitted the following: 

I am writing this letter per our conversation this morning.  I am asking the hearing board to cancel my hearing and the DAV to write a statement on my behalf at the hearing.  

Subsequently, his then-representative, Disabled American Veterans (DAV), submitted an Informal Hearing Presentation on his behalf.  Regarding the Veteran's reference to "our conversation this morning," the Board finds it reasonable to assume that the Veteran spoke with someone at VA who explained to the Veteran the unavailability of a hearing by telephone or videoconference outside of the RO in St. Petersburg, FL.  Notwithstanding the foregoing, in the event the Veteran has changed his mind and again would like to request a hearing, he should be apprised of his available hearing options and afforded a hearing before the Board if he so desires.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA outpatient treatment records related to the Veteran's right knee disability, from the VA outpatient treatment clinic in Jacksonville, Florida for the period from April 2007 to the present.   Any negative response should be noted. 

2.  Upon receipt of the proper waivers, request all treatment records related to the Veteran's right knee disability from Dr. Robinson (and/or the Saulzbacher Center), as well as from N. F. of Jacksonville, Florida (where the Veteran has indicated that he underwent surgery).  Further, if the Veteran has had any other relevant private treatment, he should be invited to complete authorization and consent forms for those providers as well.  If any negative response is noted, or any physician indicates that payment must be made in order to retrieve the Veteran's records, the Veteran must be informed of the action taken and response received.  

3.  Readjudicate the issues on appeal, to include any additional evidence obtained as a result of this Remand that may not have been previously considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  

Prior to returning the case to the Board, inquire as to whether the Veteran seeks to have a hearing before a member of the Board and explain the available options for such a hearing.  Specifically, address whether telephone interviews and/or videoconference hearings at locations other than the St. Petersburg, Florida RO are available. 

The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


